COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Don McCaffety v. First National Bank Texas

Appellate case number:    01-20-00281-CV

Trial court case number: 2019-68729

Trial court:              334th District Court of Harris County

       Appellant, Don McCaffety, appeals from a final judgment signed on December 30, 2019.
McCaffety filed his motion for new trial timely and thus his notice of appeal was due on March
30, 2020. He filed his notice of appeal on April 6, 2020, a date within 15 days of the deadline.
        An extension is implied when the appellant files his notice of appeal within the 15-day
period after the notice of appeal is due. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
This Court issued an order requesting an explanation for the delay in filing the notice of appeal.
McCaffety filed a response, affirming that he put his notice of appeal in the trial court drop box
and stated that this occurred during the early months of the pandemic. McCaffety asks that we
consider his notice of appeal timely and find that this Court has jurisdiction.
       Because McCaffety filed his notice of appeal within the 15-day period after it was due and
explained the reason for the delay in filing it, we conclude that an extension is implied.
Accordingly, we set appellant’s brief due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___July 27, 2021____